Citation Nr: 1105259	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-05 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected residuals of a fracture of the right wrist.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 RO decision, which continued an 
evaluation of 10 percent for the Veteran's service-connected 
residuals of a fracture of the right wrist.

In April 2007, a local hearing was held before a Decision Review 
Officer at the Cleveland, Ohio RO.  A transcript of that 
proceeding has been associated with the claims folder.  The Board 
notes that the Veteran was also scheduled for a hearing before a 
member of the Board on July 22, 2009.  He failed to report for 
this hearing.  As the Veteran has not shown good cause for his 
failure to report for this hearing, nor has he requested that 
this hearing be rescheduled, the Board will proceed to adjudicate 
the claim.

This issue was remanded by the Board for further development in 
December 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected residuals of a fracture of the 
right wrist is manifested by complaints of pain, weakened grip, 
locking, and limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
service-connected residuals of a fracture of the right wrist have 
not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5215 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless. 

A July 2006 VCAA letter substantially satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  This letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, 
this letter described how appropriate disability ratings and 
effective dates were assigned.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and relevant VA and 
private medical records are in the file.  The Board notes that 
the Veteran indicated at the April 2007 local hearing that he had 
received medical treatment from a Dr. R.K. and a Dr. H.E.  In a 
December 2009 letter, the Veteran was notified that he should 
submit Authorization and Consent to Release Information forms so 
that VA can obtain this treatment information.  The Veteran 
submitted no such forms.  Additionally, the Board notes that the 
Veteran submitted an Authorization and Consent to Release 
Information form for Cleveland Clinic-Beachwood.  In February 
2010, a response to the request for these records indicated that 
the wrong type of authorization had been submitted.  The Veteran 
was notified of this and provided the proper authorization form 
required by this facility in May 2010.  The Veteran did not 
return this authorization form.  As such, the Board finds that 
all available, relevant records identified by the Veteran as 
relating to this claim have been obtained, to the extent 
possible.  The Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled its 
duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his right 
wrist most recently in November 2010.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected residuals of a 
fracture of the right wrist since he was last examined.  See 
38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  The examiner reviewed the claims file and 
examined the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (When VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).  The Board finds this examination report to be 
thorough and consistent with contemporaneous medical records.  
Thus, the Board concludes that the examination in this case is 
adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  
	
When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

In a September 2006 rating decision, the RO continued an 
evaluation of 10 percent for service-connected residuals of a 
right wrist fracture under Diagnostic Code 5215.  The Veteran is 
seeking a higher evaluation.

Under Diagnostic Code 5215, the only available schedular 
evaluation for limitation of motion of the wrist is 10 percent, 
whether the major or minor extremity, and requires either 
dorsiflexion of less than 15 degrees or palmar flexion limited in 
line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2010).  The regulations define normal range of motion for the 
wrist as dorsiflexion (extension) to 70 degrees, palmar flexion 
to 80 degrees, ulnar deviation to 45 degrees, and radial 
deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2010).

Additionally, the Board notes that Diagnostic Code 5010 addresses 
the issue of arthritis due to trauma, substantiated by x-ray 
findings, which is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2010).

Degenerative arthritis, when established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2010).  
	
The Board notes that the Veteran underwent a VA examination in 
November 2010.  The examiner reviewed the claims file and noted 
the Veteran's report of an injury in 1945 to his right wrist from 
a fall with an outstretched right hand.  The Veteran sustained a 
nondisplaced navicular fracture, was casted, discharged, and 
worked in the United States Postal Office for 33 years until 1988 
as a letter carrier.  The Veteran is right handed.  The examiner 
noted that the claims file contains June 2007 normal EMG and NCV 
studies of the right upper extremity.  This June 2007 record 
noted that there is no definite electrophysiological evidence of 
brachial plexopathy on examined right upper extremity.  At this 
examination, the Veteran endorsed pain, weakness, swelling, 
stiffness, and fatigability.  He reported recent locking of the 
right thumb and small finger.  He stated that he is still able to 
do all of the activities of daily living but is restricted in 
doing heavy work like plowing snow.  Occasionally, he gets 
tingling from his shoulder down to his arm/wrist that wakes him 
up at night.  He is particularly restricted with shoulder 
extension.  He is still able to write and do fine movements.  The 
Veteran requires no assistive devices.  The Veteran is able to 
perform routine daily activities.  Although, at times, it is 
painful to do so.  The Veteran was noted as having a wrist 
dorsiflexion (extension) of  0 to 20 degrees with pain at 
extreme, a wrist palmar flexion of 0 to 45 degrees with pain at 
extreme, a wrist radial deviation of 0 to 15 degrees, and a wrist 
ulnar deviation of 0 to 30 degrees. The examiner noted that there 
is pain with motion and no swelling.  The examiner noted that, 
after repetitively flexing and extending, testing for 
incoordination, pain, fatigability, or weakness, there was no 
additional limitation of motion on examination with repetition, 
only reported pain.  Flare-ups consist of an increase in pain and 
occur with increase in activity and cold or moist weather.  Upon 
physical examination, the examiner noted that the wrist is tender 
to palpitation dorsal aspect at mostly lateral aspect.  There is 
no swelling or deformity.  Pulses are palpable and sensory is 
intact.  Plain films of the right wrist revealed osteoarthritic 
changes with no definite fracture or dislocation.  A cervical CT 
revealed degenerative changes at C4-T2 with no significant neural 
foraminal stenosis in this nonenhanced CT study.  The Veteran was 
diagnosed with residual, right wrist arthritis.  The examiner 
noted that the Veteran has significant cervical degenerative disc 
disease.  He more than likely has shoulder pathology and possible 
de Quervain syndrome which are not secondary to his remote 
navicular fracture in 1945, but may be contributing to his 
symptomatology.  The Veteran was able to work  for 33 years 
sorting and delivering mail.  It would be resorting to mere 
speculation to state that the residuals of his military related 
right wrist fracture have increased in severity, and his 
complaints are not secondary to nonservice-connected pathology. 

In June 2007, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file.  The Veteran endorsed pain, 
weakness, swelling, stiffness, instability, and fatigability.  It 
was noted that the Veteran is able to perform routine activities.  
Although, at times, it is painful to do so. The Veteran was noted 
as having a wrist dorsiflexion (extension) of  0 to 15 degrees, a 
wrist palmar flexion of 0 to 15 degrees with pain at extreme, a 
wrist radial deviation of 0 to 12 degrees, and a wrist ulnar 
deviation of 0 to 30 degrees.  There was no pain with motion.  
There was no additional limitation of motion on examination with 
repetition.  Flare-ups consist of an increase in pain and occur 
with increase in activity and cold or moist weather.  Upon 
physical examination, the wrist was noted as tender to palpation 
and there is pain with passive range of motion.  The Veteran was 
diagnosed with right wrist arthritis.         

In June 2007, the Veteran underwent a separate VA neurological 
examination.  The examiner reviewed the claims file.  The Veteran 
reported radiating pain from the hand and the wrist upward 
through the shoulder and to the neck.  The Veteran reported that, 
at night, the hand can suddenly lock up to the point where it has 
to be loosened up by using the other hand to open it up.  The 
hand does not lock up during writing or using the right hand for 
anything.  Although, he preferentially used the left hand for 
things.  The Veteran does drop things and estimates the strength 
of the right hand to be about 50 percent compared to the left 
side.  He also reports occasional numbness and tingling of the 
entire hand and all the fingers when he awakens in the morning.  
Upon examination, the examiner noted no asymmetric features of 
the hand muscle groups on the right compared to the left.  In 
both hands, there may be some mild thenar eminence flattening.  
The right hand clearly possesses less grip strength (graded 4-/5) 
compared to the left (+5/5).  There is also weakness in 
opposition of the right thumb and forefinger (4-/5) compared to 
the left (+5/5).  There is limitation of motion at the wrist 
joint in terms of flexion and extension secondary most likely to 
the remote fracture.  There is moderate limitation in abduction 
and mild limitation of adduction of the right wrist compared to 
the left (pain is generated with these movements).  He reports 
pain when asked to flex or extend the wrist.  Sensory examination 
of the right upper extremity reveals a proximal to distal 
gradient of sensory loss which begins just below the right 
shoulder at the level of the lateral portion  of the deltoid 
muscle and continues to the hand, including the palm, fingers 
(all equally decreased in sensation), and dorsum.  The total 
decrement to pin prick and light touch sensation is approximately 
30 to 40 percent in the right upper extremity compared to the 
left.  Both sides of the face and upper shoulders and neck are 
symmetric and considered fully intact with respect to sensation.  
There is negative Tinel's and negative Phalen's sign bilaterally.  
It is at least as likely as not that a portion of the Veteran's 
current motor weakness is secondary to considerations of pain 
caused by residuals of the right wrist fracture.  In other words, 
the Veteran may not be exerting full force of his right wrist, 
hand, and rest of the upper extremity due to the generation of 
pain.  It is less likely than not that there is any peripheral 
nerve compromise or damage to any of the 3 major nerves (ulnar, 
radial, median) at or distal to the right wrist.       

In August 2006, the Veteran underwent a VA examination.  It was 
noted that, in the past 61 years since fracturing his wrist in 
service, he has had some persistent pain in the wrist.  
Repetitive use and weather changes bother it.  He gets aching, 
soreness, pain, and tenderness.  He can do normal daily activity.  
Examination of the wrist does not show any deformity.  There is 
some tenderness to palpation.  He could dorsiflex 55 degrees, 
plantar flex 55 degrees, radially deviate 20 degrees, and ulnarly 
deviate 45 degrees.  There is pain, especially at the extremes of 
motion.  According to Deluca, repetitive use does cause increased 
aches, pains, soreness, tenderness, and fatigability.  There is 
no other change noted on office examination.  Any other range of 
motion change is speculative.  An x-ray of the right wrist shows 
minimal arthritis.

The claims file also contains VA and private treatment records.  
Specifically, in a December 2009 VA treatment record, the Veteran 
reported chronic pain in his right wrist, which now extends to 
his shoulder.  In an April 2009 private treatment record from the 
Cleveland Clinic, the Veteran presented with right hand pain and 
swelling.  It was noted that he has a history of gout.  In a June 
2007 VA treatment record, the Veteran was noted as having 
weakness or weak grip and numbness of the right hand, especially 
the little finger, since his fracture of the right wrist in 
service in 1945.  EMG and NCV studies of the right upper 
extremity were normal.  This June 2007 record noted that there is 
no definite electrophysiological evidence of brachial plexopathy 
on examined right upper extremity.

In a March 2007 private treatment record from the Cleveland 
Clinic Foundation, the Veteran reported wrist pain that goes up 
the arm and down into the hand.  His fingers swell.  He 
experiences weakness and drops things.  He has tremors in his 
hands.  The physician noted that, on examination, the Veteran has 
weakness throughout the right side, arm more than leg.  There is 
reduced sensation in the right hand, but it is difficult to know 
if this is related to his prior trauma or if it is a new finding.  
The presence of diffuse right-sided weakness is concerning for an 
intracranial process.  The progressive nature of his symptoms 
would indicate a mass lesion or a stroke.  The physician noted 
that MRI scans are unrevealing.  At this point, it is unclear to 
the physician what is causing the right hand weakness.     

In a February 2006 private treatment record from the Cleveland 
Clinic, it was noted that the Veteran fell and injured his right 
thumb.  The Veteran was diagnosed with a sprain of the hand, not 
otherwise specified, and fitted for a right wrist brace with 
thumb spica.

With regard to increasing the evaluation assigned to the 
Veteran's service-connected residuals of a fracture of the right 
wrist under Diagnostic Code 5215, the Board notes that 10 percent 
is the maximum evaluation allowed under this diagnostic code.  As 
such, an increased evaluation is not warranted under Diagnostic 
Code 5215.

The Board notes that the alternative diagnostic code available 
for evaluating wrist disabilities is Diagnostic Code 5214 
(ankylosis of the wrist).  However, as there is no evidence of 
record showing that the Veteran has ankylosis of the right wrist, 
this diagnostic code is not applicable.

With respect to granting an increased rating under Diagnostic 
Code 5010, the Board notes that the Veteran is already receiving 
a 10 percent evaluation for limitation of motion of the wrist.  
As this is the maximum evaluation allowed for the Veteran's 
symptoms under Diagnostic Code 5010, an increased rating cannot 
be assigned under this diagnostic code for limitation of motion 
of the wrist.  

The Board acknowledges that the Veteran reported at the November 
2010 VA examination that he experiences recent locking of the 
right thumb and small finger.  At the April 2007 hearing, the 
Veteran reported pain and stiffness in his fingers.  He reported 
that his small finger is the worst of all.  However, the 
objective medical evidence of record does not reveal that the 
Veteran has ankylosis of the thumb or any finger as a result of 
his service-connected residuals of a right wrist fracture.  
Therefore, an increased evaluation cannot be assigned for 
ankylosis of the digits of the hand.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227 (2010).  
With regard to assigning an increased evaluation for limitation 
of motion of the individual digits, the objective clinical 
evidence of record does not reveal that the Veteran experiences 
limitation of motion of the thumb or any of the digits as a 
result of his service-connected residuals of a right wrist 
fracture sufficient to warrant a compensable evaluation under 
Diagnostic Codes 5228, 5229, or 5230.  Therefore, an increased 
evaluation cannot be assigned for limitation of motion of the 
digits of the hand.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5228-5230 (2010).  

With respect to granting an increased rating under Diagnostic 
Code 5010 for degenerative arthritis of the fingers or thumb, the 
Board notes that x-rays of the hand have revealed degenerative 
changes involving the distal interphalangeal joints and x-rays of 
the wrist have revealed degenerative changes involving the carpal 
metacarpal joint of the thumb, as well as the scaphoid trapezium 
joint.  However, the Board notes that the Veteran is service 
connected specifically for residuals of a fracture of the right 
wrist.  There is no indication in the medical evidence of record 
that the Veteran's degenerative changes involving the distal 
interphalangeal joints are related to his right wrist fracture.  
Furthermore, with regard to the Veteran's degenerative changes 
involving the carpal metacarpal joint of the thumb, the Board 
notes that Diagnostic Code 5003 provides a 10 percent rating for 
each major joint or group of minor joints affected by limitation 
of motion.  The Veteran's carpal metacarpal joint of the thumb 
does not constitute a major joint group.  With regard to the 
degenerative changes of the Veteran's scaphoid trapezium joint, 
as noted above, the Veteran is already receiving a 10 percent 
evaluation for limitation of motion of the wrist.  As such, an 
increased evaluation is not warranted under Diagnostic Code 5010 
for degenerative arthritis of the fingers or thumb.

The Board also notes that the Veteran reported at the November 
2010 VA examination that he gets tingling from his shoulder down 
to his arm/wrist that wakes him up at night.  However, the 
examiner at this examination noted that the Veteran has 
significant cervical degenerative disc disease.  He more than 
likely has shoulder pathology and possible de Quervain syndrome 
which are not secondary to his remote navicular fracture in 1945, 
but may be contributing to his symptomatology.  The Veteran was 
able to work  for 33 years sorting and delivering mail.  It would 
be resorting to mere speculation to state that the residuals of 
his military related right wrist fracture have increased in 
severity, and his complaints are not secondary to nonservice-
connected pathology.  At the June 2007 VA neurological 
examination, the Veteran reported occasional numbness and 
tingling of the entire hand and all the fingers when he awakens 
in the morning.  The examiner determined that it is at least as 
likely as not that a portion of the Veteran's current motor 
weakness is secondary to considerations of pain caused by 
residuals of the right wrist fracture.  The examiner further 
determined that it is less likely than not that there is any 
peripheral nerve compromise or damage to any of the 3 major 
nerves (ulnar, radial, median) at or distal to the right wrist.  
Additionally, the Board notes that a June 2007 medical record 
noted that there is no definite electrophysiological evidence of 
brachial plexopathy on examined right upper extremity.  

Therefore, while the Board has considered assigning the Veteran a 
separate disability rating under the rating criteria for diseases 
of the peripheral nerves for his complaints of tingling, 
numbness, and shooting pain, the Board finds that the greater 
weight of clinical evidence is against finding that the Veteran 
demonstrates neurological symptoms relating specifically to his 
service-connected right wrist disability warranting a separate 
compensable evaluation.  The Veteran has been determined to have 
a separate shoulder pathology and possible de Quervain syndrome 
which are not secondary to his remote navicular fracture in 1945.   
It has also been determined that it is less likely than not that 
there is any peripheral nerve compromise or damage to any of the 
3 major nerves (ulnar, radial, median) at or distal to the right 
wrist.  Therefore, as the greater weight of clinical evidence is 
against finding the Veteran has a nerve injury or neurological 
symptoms as a result of his service-connected residuals of a 
fracture of the right wrist sufficient to warrant a separate 
compensable evaluation, an increased evaluation cannot be 
assigned under the diagnostic criteria for rating diseases of the 
peripheral nerves. 

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board acknowledges that the Veteran's complaints of 
pain, weakness, swelling, stiffness, instability, and 
fatigability.  Specifically, the Veteran asserted in his October 
2006 notice of disagreement (NOD) that repetitive use of his 
right wrist causes pain, swelling, and fatigue.  At the August 
2006 VA examination, it was noted that, according to Deluca, 
repetitive use does cause increased aches, pains, soreness, 
tenderness, and fatigability.  However, at the June 2007 VA 
examination, there was no additional limitation of motion on 
examination with repetition.  Additionally, the examiner at the 
November 2010 VA examination noted that, after repetitively 
flexing and extending, testing for incoordination, pain, 
fatigability, or weakness, there was no additional limitation of 
motion on examination with repetition, only reported pain.  More 
importantly, as noted above, the Veteran is already receiving a 
10 percent evaluation for his right wrist under Diagnostic Code 
5215 for limitation of motion.  This is the maximum evaluation 
allowed for limitation of motion of the wrist.  Therefore, an 
increased evaluation is not available under 38 C.F.R. §§ 4.40 or 
4.45 or under the provisions of Deluca. 

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected residuals of a fracture of the right wrist is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's disability with the established 
criteria shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of evidence.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings has been 
considered and is not for application.  Hart, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for service-
connected residuals of a fracture of the right wrist is denied.  






____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


